MEMORANDUM OPINION AND ORDER
PER CURIAM:
' This is an original proceeding in which Willie Thompson has filed with this court for a writ of mandamus seeking a speedy trial or the dismissal of the charges pending against him in Stephens County, Oklahoma. Petitioner alleges that he is presently confined in the Medical Center for Federal Prisoners in Springfield, Missouri, and that as a result of criminal charges being filed in Stephens County a detainer has been *854placed against him at the Springfield Institution. Petitioner alleges that he has asked for a speedy trial in Stephens County on Warrant No. 27070 and that his request has been denied on three occasions.
Adopted this day in our decision in Naugle v. Freeman, Okl.Cr., 450 P.2d 904, this Court acknowledged and implemented the ruling of the United States Supreme Court in Smith v. Hooey (decided January 20, 1969), 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607, to the effect that the right to a speedy trial on pending state criminal charges is not suspended or defeated by the accused’s custody in a federal penal institution outside the state. Where criminal charges have been filed in an Oklahoma court the district attorney has a constitutional duty to make a diligent, good faith effort to bring the accused before the court for trial. This obligation of the state is not absolved by the accused’s inability to pay the expenses involved in bringing him into the state and returning him' to federal custody. Necessarily this court’s former decisions inconsistent with this ruling have been overruled.
Petitioner has filed for a writ of mandamus. However, under the allegations the appropriate remedy in this court would be a writ of habeas corpus ad prose-quendum and his application will be considered as such. We conclude that Petitioner is entitled to the relief prayed for in that he has made a demand for a speedy trial and the prosecuting attorney is obligated to seek temporary custody to bring him to trial on the charges or dismiss same.
Therefore, the District Attorney for Stephens County, Oklahoma, should at once seek temporary custody of Petitioner, at state expense where necessary, from federal officials in order to proceed on the criminal charge filed against him in Stephens County; or if the District Attorney within a reasonable time fails to bring Petitioner before an examining magistrate to answer said charge, then the District Court for Stephens County is directed to dismiss this pending cause and to so notify the appropriate federal penal officials. Writ of habeas corpus ad prosequendum granted.
This application was assigned to the Referee, Mr. PENN LERBLANCE, by the Presiding Judge of this Court. The foregoing findings of facts and conclusions of law were submitted by the Referee and approved and adopted by the Court.